Mr. Justice Heher, Judge Wells and I, vote to affirm the judgment below because we do not subscribe to the institutional doctrine upon which the majority opinion is made to rest.
The Uniform Conditional Sales act provides, inter alia, that, "this act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it." Pamph. L. 1919, ch. 210, pp. 461, 470, § 30; 2Cum. Supp. Comp. Stat. 1911-1924, 182-116, p. 3136. Notwithstanding this clear legislative policy and mandate, the interpretation adopted by the majority is contrary to the general and uniform interpretation given it by (a) the commissioners who drafted the act (Crown v. Regna Construction Co.,104 N.J. Eq. 469, 475, 476; affirmed, 106 Id. 192; Bank of AmericaNational Association v. LaReine Hotel Corp., 108 Id. 567, 577, 578); (b) courts which have adopted the act; (c) legal writers on the subject. See cases collected in 83 U. of P. LawReview (1935), 916; 48 Harvard Law Review (1935), 857, 858.
We think that the effect of the construction and interpretation given to the act is tantamount to judicial legislation.
For affirmance — HEHER, PERSKIE, WELLS, JJ. 3.
For reversal — THE CHANCELLOR, LLOYD, CASE, DONGES, HETFIELD, DEAR, WOLFSKEIL, RAFFERTY, JJ. 8. *Page 301